Citation Nr: 0030743	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-02 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diverticulosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1959 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision (RD) of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

The veteran was afforded a hearing before a Veterans Law 
Judge sitting at the Montgomery RO in October 2000.  He 
presented additional evidence at that hearing, but waived 
regional office consideration of that evidence.  



REMAND

The veteran averred in his personal hearing that he 
manifested symptoms in service which have now been attributed 
to his diverticulosis.  His service medical records show 
complaints of diarrhea, and that an abnormal rectal 
examination was noted.  

VA has a general duty to assist that includes making 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits, except for 
when no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A). 

Additionally, a medical examination or opinion shall be 
provided when such an examination or opinion is necessary to 
make a decision on the claim.  An exam or opinion is 
necessary if the evidence of record (taking into 
consideration all information and lay or medical evidence, 
including statements of the claimant): (A) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of one; and (B) indicates 
that the disability or its symptoms may be associated with 
the claimant's active military, naval, or air service; but 
(C) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

In this case, the evidence does establish that (A) 
diverticulosis was diagnosed shortly after the veteran's 
service; and (B) the veteran's SMRs show symptoms which he 
testified are also currently present and due to his current 
disorder; but (C) the record does not contain sufficient 
medical evidence to make a decision on the claim.  Thus, 
further development is indicated.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should request a special 
gastro-intestinal opinion from a VA 
medical facility with respect to the 
veteran's claim.  

2.  Specifically, the records reviewer 
should provide an opinion as to whether 
it is as likely as not that the evidence, 
including the veteran's SMRs and symptoms 
described in his hearing transcript, 
shows that his diverticulosis was 
manifested during his active service.  

3.  The RO should then review the 
veteran's claim and determine whether it 
can now be granted.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with an SSOC and with a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion; either legal or factual, as to 
the ultimate disposition of the issues addressed in this 
Remand.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 2 -


